Citation Nr: 1609186	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  07-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death (COD).

(The issue of entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from November 1990 to May 1991.  He also had service in the National Guard.  He died in April 2006.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied her claims for service connection for COD and for § 1318 DIC.

Other records show that, prior to his death, the Veteran had appealed a July 2004 RO decision denying his claims for service connection for generalized lymphoma and chronic tinea pedis.  He had submitted a timely Notice of Disagreement (NOD) in October 2004 concerning the denial of those claims and, after receiving a Statement of the Case (SOC) in November 2004, also had submitted a timely Substantive Appeal (VA Form 9) in December 2004 to complete the steps necessary to perfect an appeal of those claims to the Board.  See 38 C.F.R. § 20.200 (2015).


The Veteran also had initiated, though not perfected, an appeal of a June 2005 RO decision denying his claim for service connection for a cervical spine disorder.  He had submitted a timely NOD in August 2005 to initiate an appeal of that decision, and in response the RO had sent him an SOC in March 2006 concerning this other claim.  But he died before also submitting a timely VA Form 9 or equivalent statement, so he did not complete the steps necessary to perfect an appeal of this additional claim to the Board.  Id.

And since he had died during the pendency of the appeal that he had perfected concerning his claims for generalized lymphoma and chronic tinea pedis, the Board dismissed these claims in October 2006.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of these claims on their merits had become moot by virtue of his death and, therefore, had to be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching that determination, however, the Board intimated no opinion as to the merits of that appeal or to any derivative claim brought by a survivor of him.  38 C.F.R. § 20.1106 (2015).

Congress since has enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, though, the substitution of the eligible person occurs for a claimant who dies on or after October 10, 2008, and therefore is inapplicable in this particular instance since the Veteran instead died in April 2006, so before that critical date.  And, in any event, the RO sent the Appellant-widow a letter in September 2006 indicating she was not entitled to any accrued benefits - which derive from any claims the Veteran had pending when he died.  As well, a March 2007 deferred rating sheet indicates there was no issue pending due to his death since none were pending at the RO at the time of his death (already having been decided).

So the only claims that remain concern whether the Appellant-widow is entitled to service connection for COD and § 1318 DIC.  In January 2011, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), to obtain the autopsy report and any associated records.  

The case subsequently was returned to the Board.  In a December 2012 decision the Board denied the appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 but, instead, remanded her COD claim for further development.  She appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), that is, to the extent it had denied her claim for § 1318 DIC.  In October 2013, her representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion asking the Court to vacate the Board's decision denying the claim for § 1318 DIC and remand this claim for further development and readjudication in compliance with directives specified.  The Court issued an Order that same month, granting the Joint Motion, and returned the case to the Board.

The COD claim also has been returned to the Board from the prior remand.  But as the appellant's representative is only representing her on the issue of entitlement to service connection for the cause of the Veteran's death, the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is being addressed in a separate decision to avoid any violation of her privacy rights.  See December 2015 VA Form 21-22a.


As noted in the December 2012 remand, the Board also sees that the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Generally speaking, separate theories in support of a claim for benefits for a particular disability (or, here, death) do not equate to separate claims for benefits for that disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability (or again, here, a death), if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  See also Bingham v. Principi, 18 Vet. App. 470 (2004).  Here, however, although both the claim for § 1318 DIC and for DIC under § 1151 are both for DIC, they do not amount to the same claim, just as a claim for service connection for COD, which is another type of DIC, does not amount to the same claim, either.  They are all different in their own rights and have different legal requirements.  Moreover, as will be explained, the claim for § 1318 DIC must be denied as a matter of law, whereas the same cannot be said for the claim for DIC under § 1151 or for service connection for COD.  Hence, these claims for DIC under § 1151 and for service connection for COD are not 'inextricably intertwined' with the claim for DIC under § 1318, so do not have to be considered concurrently and may be piecemeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently 

to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  


REMAND

The Board sincerely regrets the still further delay that will inevitably result from again remanding, rather than immediately deciding, this COD claim, but this additional development of this claim is necessary to ensure the appellant is afforded every possible consideration.

In the prior December 2012 remand, the Board remanded the claim to provide the Appellant-widow the type of VCAA notice contemplated by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Board also requested that the AOJ obtain and associate with the claims file the Veteran's complete service personnel records (SPRs) and any other documentation that may contain information regarding the precise dates of when he was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.  The Board requested that the AOJ also obtain information and a release from the Appellant sufficient to retrieve the Veteran's records concerning his Workman's Compensation claim.  After adjudicating the additionally-raised claim of entitlement to DIC under § 1151, the AOJ was instructed to readjudicate the claim for service connection for COD.


Following the Board's remand, the AOJ obtained the Veteran's complete SPRs in January 2013, which have been associated with the claims file so they may be considered when eventually deciding this COD claim.  The AOJ also provided the appellant the VCAA Hupp notice, as was requested in the December 2012 remand, and asked that she complete and return a release form allowing VA to in turn obtain the Veteran's records concerning his Worker's Compensation claim.  A January 2013 Report of Contact (ROC), however, indicates she responded that there was no Workman's Compensation claim.  She explained that she instead had filed an Indemnity claim against the VA Medical Center (VAMC) in San Antonio, Texas, presumably referring to the claim already mentioned of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.  As already noted, the Board is referring this § 1151 DIC claim to have the AOJ appropriately develop and consider it.

Meanwhile, additional review of the claims file and inquiries to the AOJ reflect that, although the AOJ completed most of the prior remand directives, it did not again consider the issue of entitlement to service connection for COD or provide a Supplemental SOC (SSOC) discussing this additional adjudication.  Accordingly, another remand is required for compliance with the Board's prior December 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the appellant, as a matter of law, the right to compliance with the Board's remand order).

Accordingly, this COD claim is again REMANDED for the following action:

After adjudicating the additionally-raised (but referred rather than remanded) claim of entitlement to DIC under § 1151, readjudicate this claim for service connection for COD, with consideration of all additional evidence received (including the SPRs) since the most recent SSOC in March 2012.  If this COD claim continues to be denied, send the Appellant-widow and her representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this COD claim.

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

